Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER BY AND AMONG SCIVAC THERAPEUTICS INC., SENICCAV ACQUISITION CORPORATION AND VBI VACCINES INC. Dated as of October 26, 2015 TABLE OF CONTENTS Page Article 1 Transactions and Terms of Merger; Canadian Offer 2 Merger. 2 Time and Place of Closing. 2 Effective Time. 2 Charter and Bylaws. 3 Directors and Officers. 3 Conversion of Shares. 3 Anti-Dilution Provisions. 4 Warrants and Stock Options. 5 Exchange Procedures. 7 Rights of Former Company Shareholders. 9 Tax Consequences. 10 Canadian Offer. 10 Article 2 Representations and Warranties of the Company 11 Authority Relative to this Agreement 12 Organization and Qualification; Subsidiaries 12 No Material Change 12 No Violations 13 Consents 13 Capitalization 14 Ownership of Subsidiaries 15 Company SEC Documents; Financial Statements. 15 Books and Records 17 Minute Books 18 No Undisclosed Liabilities 18 Taxes 18 Litigation 20 Material Contracts 20 Permits. 21 Expropriation 21 Rights of Other Persons 21 Environmental Matters. 21 Intellectual Property 22 Status of the Company Products. 24 Compliance with Laws 25 Employment Matters 25 Related Party Transactions 27 Registration Rights 27 Restrictions on Business Activities 27 Brokers 27 Insurance 27 No Cease Trade 27 i Securities Laws 27 Canadian Operations 28 Certain Business Practices 28 Employee Benefits Plans. 28 Healthcare Regulatory and Related Matters. 31 Anti-Takeover Provisions. 33 Opinion of Financial Advisor. 33 Survival of Representations and Warranties. 33 Article 3 Representations and Warranties of SciVac and Sub 33 Authority Relative to this Agreement 34 Organization and Qualification; Subsidiaries 34 No Material Change 34 No Violations 35 Consents 35 Capitalization 36 Ownership of Subsidiaries 36 Reporting Status; Securities Laws Matters and Financial Statements. 36 Books and Records 38 Minute Books 38 No Undisclosed Liabilities 38 Taxes 38 Litigation 40 Material Contracts 40 Permits. 41 Expropriation 41 Rights of Other Persons 41 Environmental Matters. 41 Intellectual Property 42 Status of SciVac Products. 45 Compliance with Laws 45 Employment Matters 46 Related Party Transactions 48 Registration Rights 48 Restrictions on Business Activities 48 Brokers 48 Insurance 48 No Cease Trade 48 United States Securities Laws 49 Certain Business Practices 49 Healthcare Regulatory and Related Matters. 49 Anti-Takeover Provisions. 52 Opinion of Financial Advisor. 52 Ownership and Operations of Sub. 53 Survival of Representations and Warranties. 53 ii Article 4 Conduct of Business Pending Consummation 53 Affirmative Covenants of the Company. 53 Negative Covenants of the Company. 54 Affirmative Covenants of SciVac. 56 Negative Covenants of SciVac. 57 Notification of Certain Matters. 59 No Control of Other Party’s Business; Other Actions. 60 Preparation of Proxy Statement/Prospectus and Registration Statement; Company Stockholders’ Meeting. 60 Preparation of SciVac Circular; SciVac Shareholders Meeting. 62 No Solicitation. 63 Access to Information. 66 Antitrust Notification; Consents; Reasonable Best Efforts. 66 Filing with State Office. 68 Directors’ and Officers’ Indemnification and Insurance. 68 Press Releases. 70 Takeover Laws; Charter Provisions; No Rights Plan. 70 Employee Benefits and Contracts. 70 Shareholder Litigation. 71 NASDAQ; Post-Closing SEC Reports. 71 FIRPTA Company Certificate. 72 Section 16 Matters. 72 Governance Matters. 72 SEC Reports. 72 TSX Reports. 73 Exchange Listing. 73 Voting and Support Agreements. 73 SciVac Board of Directors. 73 Officers of SciVac. 73 New SciVac Equity Incentive Plan 73 Lock-Up/Leak-Out Agreements 74 DNASE License 74 New Trading Symbol 74 Article 5 Conditions Precedent 74 Conditions to Obligations of Each Party. 74 Conditions to Obligations of SciVac and Sub. 76 Conditions to Obligations of the Company. 76 Article 6 Termination 77 Termination. 77 Effect of Termination. 79 Expenses 81 Article 7 Miscellaneous 81 Definitions. 81 Non-Survival of Representations, Warranties and Agreements. 94 iii Disclosure Schedules. 95 Governing Law; Jurisdiction. 95 WAIVER OF JURY TRIAL 95 Severability; Construction. 95 Specific Performance. 96 Entire Agreement. 96 Amendments. 96 Extension; Waivers. 97 Parties in Interest. 97 Assignment. 97 Notices. 97 Counterparts. 98 Captions; Articles and Sections. 98 Interpretations. 98 Exhibits: Exhibit A Certificate of Merger Exhibit B Certificate of Incorporation of the Surviving Corporation Exhibit C Bylaws of the Surviving Corporation Exhibit D-1 Form of VBI Vaccines Voting Agreement Exhibit D-2 Form of SciVac Voting Agreement Exhibit E New SciVac Equity Incentive Plan iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and entered into as of October 26, 2015, by and among SCIVAC THERAPEUTICS INC., a corporation organized under the laws of British Columbia, Canada (“ SciVac ”); SENICCAV ACQUISITION CORPORATION, a Delaware corporation (“ Sub ”), and VBI VACCINES INC., a Delaware corporation (the “ Company ”). Certain capitalized terms used in this Agreement are defined in Section7.1 . Recitals WHEREAS , the board of directors of the Company (the “ Company Board ”) has determined that a merger of the Company and Sub, on the terms and subject to the conditions set forth herein, is fair to, and in the best interests of the Company and its stockholders, and declared it advisable to enter into this Agreement with SciVac and Sub and consummate the transactions described herein; WHEREAS , the board of directors of SciVac (the “ SciVac Board ”) and the board of directors of Sub have determined that a merger of the Company and Sub, on the terms and subject to the conditions set forth herein, is fair to, and in the best interests of SciVac and Sub, respectively, and their respective stockholders, and declared it advisable, to enter into this Agreement and consummate the transactions described herein (the “ SciVac Board Recommendation ”); WHEREAS , the Company Board has (a) approved and adopted this Agreement and the transactions contemplated hereby, including the Merger, and (b) recommended approval and adoption of this Agreement by the stockholders of the Company (the “ Company Board Recommendation ”); WHEREAS , the board of directors of Sub, has (a) approved and adopted this Agreement and the transactions contemplated hereby, including the Merger, and (b)recommended approval of this Agreement and the transactions contemplated hereby by the sole stockholder of Sub; WHEREAS , it is the intention of the Parties to this Agreement that the Merger for U.S. federal income tax purposes shall qualify as a “reorganization” within the meaning of Section368(a) of the Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder (the “ Code ”), and this Agreement is intended to be, and is hereby adopted as, a plan of reorganization within the meaning of Section 368(a) of the Code; and WHEREAS , at the Effective Time, Sub shall merge with and into the Company, with the Company surviving such merger, and the outstanding shares of Company Common Stock shall be converted into the right to receive SciVac Common Shares (except as provided herein) and, upon the terms and subject to the conditions of this Agreement, the Company shall continue to conduct its business and operations as a wholly owned subsidiary of SciVac. NOW, THEREFORE , in consideration of the above and the mutual warranties, representations, covenants, and agreements set forth herein, the Parties hereby agree as follows: Article 1 Transactions and Terms of Merger; Canadian Offer Merger . On the terms and subject to the conditions set forth in this Agreement, at the Effective Time, Sub shall be merged with and into the Company in accordance with the provisions of the General Corporation Law of the State of Delaware, as amended, (the “
